DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A, encompassing figures 3-14 and claims 1-13 and 15-17, in the reply filed on January 26, 2021, is acknowledged.  The traversal is on the ground(s) that there is no undue burden on the Examiner to search claims to Species B-D in the application as well. This is not found persuasive because the species are distinct by virtue of numerous mutually exclusive part configurations and functionality that would in fact be an undue burden on the Examiner to search simultaneously. Examiner notes that Applicant’s specification expands in detail on the unique features in each of Species B-D in paras. [0053-0055] that are mutually exclusive and non-obvious variants with respect to Species A.
The requirement is still deemed proper and is therefore made FINAL. Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “guards to cover open spaces between the foundation and ramp portion edges when the beam is raised”  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “raising system” in claims 15-17. Specifically, the Detailed Description in Applicant’s description does not appear to refer to or otherwise describe a “raising system”, causing it to be unclear as to what part of the invention is being claimed.
Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  
In claim 8, “raising of the ramp portions” should read “raising of the side ramp portions” or the like in order to maintain consistency of claim terminology.
In claim 9, “ramp portion edges” should read “side ramp portion edges” or the like in order to maintain consistency of claim terminology.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 and 15-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “a beam that functions as a sheave” which is indefinite, because beams and sheaves each have a distinct definition in the art that is non-overlapping. A beam is an elongated structural member, while a sheave is generally understood to be a rotating wheel inside a pulley configured to allow a cable (or in this case, a tape) to move freely and change directions under tension. While Applicant depicts a variety of different sheaves positioned inside a beam in Figure 2, the beam itself is not a sheave, nor is clear how or in what capacity the beam could possibly function as a sheave. 
Claim 1 recites “such that at least the forward portion of the elongated beam” which is indefinite for two reasons. First, “the forward portion” lacks proper antecedent basis. For examination purposes, the recitation is being interpreted to read “a forward portion” in order to promote compact prosecution. Second, “the elongated beam” lacks proper antecedent basis, given that the beam was not modified to be “elongated” in the preceding limitation introducing the beam as a claim element. Claim 2 is similarly rejected.
Claim 7 recites “wherein the side ramp portions…are slidable with respect to the foundation” which is indefinite, because the recitation appears to imply the entirety of the side ramp portion is slidable with respect to the foundation, which is not disclosed by Applicant. On the contrary, Applicant is clear in the disclosure that the outer edges 38 of the ramps 32a, 32b are slidable on the foundation via rollers such that the outer edges 38 are pulled in towards the beam 14 as the beam is raised (para. [0042]). However, this configuration is currently not captured by the claim language. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-10, 12-13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riblett, Jr. (US 3,620,489 A), hereinafter Riblett.
Regarding claim 1, Riblett discloses a retractable sheave system for positioning a cable across an aircraft runway surface (abstract, regarding runway sheaves of an aircraft-arresting gear), comprising: 
a foundation comprising a cavity therein (as shown in figs. 3 and 4), 
a beam that functions as a sheave (cover assembly 36; figs. 4 and 5) configured to be positioned within the cavity (as shown in fig. 4), 
a hinge associated with the beam (hinge 44; figs. 4 and 5); 
a lifting/lowering mechanism associated with the beam (col. 4, lines 15-18, regarding a strong component of force illustrated by arrow 88 reacts upwardly against knee 64 which snaps cover assembly 36 up to the raised position; figs. 4-5), 
wherein when the lifting/lowering mechanism configures the beam (36) in a lowered position (as shown in fig. 4), the beam (36) rests within the cavity and is flush with the aircraft runway surface (as shown in fig. 4), and 

Regarding claim 2, Riblett discloses the invention in claim 1, and further discloses wherein the hinge associated with the beam (44) comprises a rear hinge (as shown in figs. 4 and 5), and wherein when the lifting/lowering mechanism configures the beam in a raised position (as shown in fig. 5), the beam (36) hinges with respect to the rear hinge such that the forward portion of the elongated beam raises above the runway surface (as shown in fig. 5).

Regarding claim 3, Riblett discloses the invention in claim 1, and further discloses wherein the beam (36) comprises a lifting plate (knee element 64; fig. 4).

Regarding claim 4, Riblett discloses the invention in claim 1, and further discloses wherein the foundation comprises one or more restraint plates (catch plates 72; fig. 3) for securing the beam in position (col. 3, lines 2-4, regarding shearable assemblies 76 include shear pin retainers 78, catch plates 72 and shear pins 80 which engage over the narrow end of cover plate 5; fig. 3).



Regarding claim 6, Riblett discloses the invention in claim 5, and further discloses wherein raising of the beam (36) comprises raising of the side ramp portions (as shown in fig. 5) and wherein lowering of the beam (36) comprises lowering of the side ramp portions (as shown in fig. 4).

Regarding claim 9, Riblett discloses the invention in claim 5, and further discloses the invention further comprising guards (sides of cover plate 50, as shown in fig. 6) to cover open spaces between the foundation and ramp portion edges (edges of angular channels 56) when the beam is raised (as shown in figs. 3 and 6).

Regarding claim 10, Riblett discloses the invention in claim 1, and further discloses wherein the beam (36) comprises an elongated beam that functions as a runway edge sheave (the cover plate 36 is an elongated beam that functions as a runway edge sheave, as shown in fig. 1).

Regarding claim 12, Riblett discloses the invention in claim 1, and further discloses wherein the lifting/lowering mechanism comprises a pneumatic system, hydraulic system, electrical actuation, or mechanical actuation, or actuation via an airbag system (Examiner notes that the force 88 created by the hook 22 on the pendant 

Regarding claim 13, Riblett discloses the invention in claim 1, and further discloses further comprising a tape connection (connector 20; fig. 1) positioned at a forward portion of the beam (as shown in fig. 4).

Regarding claim 15, Riblett discloses a retractable sheave system for positioning a cable across an aircraft runway surface (abstract, regarding runway sheaves of an aircraft-arresting gear), comprising: 
a foundation comprising a cavity therein (as shown in figs. 3 and 4), 
a beam that functions as a sheave (cover assembly 36; figs. 4 and 5) configured to be positioned within the cavity (as shown in fig. 4), 
a raising system associated with the beam (col. 4, lines 15-18, regarding a strong component of force illustrated by arrow 88 reacts upwardly against knee 64 which snaps cover assembly 36 up to the raised position; figs. 4-5), 
wherein when the raising system configures the beam (36) in a lowered position (as shown in fig. 4), the beam (36) rests within the cavity and is flush with the aircraft runway surface (as shown in fig. 4), and wherein when the raising system configures the beam (36) in a raised position, at least a forward portion of the beam raises above the runway surface (as shown in fig. 5).

Regarding claim 16, Riblett discloses the invention in claim 15, and further discloses wherein the raising system comprises a rear hinge (hinge 44; fig. 4) and a lifting/lowering mechanism (see again col. 4, lines 15-18) that allows the beam to raise or lower when the lifting/lowering mechanism is activated (as shown in figs. 4 and 5).

Regarding claim 17, Riblett discloses the invention in claim 15, and further discloses wherein the raising system comprises a hydraulic system, electrical actuation, mechanical actuation, or actuation via an airbag system (Examiner notes that the force 88 created by the hook 22 on the pendant 16 during the landing of the aircraft 24, as shown in fig. 1, serves as mechanical actuation of the lifting/lowering mechanism; see again col. 4, lines 15-18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.

d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Riblett, Jr. (US 3,620,489 A), hereinafter Riblett.
Regarding claim 8, Riblett discloses the invention in claim 5, and further discloses wherein the side ramp portions (angular channels 56) are attached to sides of the beam (angular channels 56 are attached to side portions of the cover plate 50, as shown in fig. 6), such that raising of the beam results in corresponding raising of the ramp portions (as shown in fig. 5).
Riblett does not appear to specifically disclose wherein the side ramp portions are hinged to sides of the beam.
However, Examiner notes that Riblett is silent as to the exact nature of the connection between the side ramp portions (angular channels 56) and the sides of the beam (cover assembly 36). Furthermore, Examiner notes that establishing a hinged attachment between two structural elements is well-known and conventional the art in order to enable adjustability between the two structural elements. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention such that the side ramp portions are hinged to sides of the beam, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954). The purpose would be to allow ease of access or maintenance for operators of the retractable sheave system.

Regarding claim 11, Riblett discloses the invention in claim 1, wherein the beam (36) comprises at least one vertical sheave (sheaves 62; fig. 3) in order to orient tape moving through the beam (as shown in figs. 3 and 4).
Riblett does not appear to specifically disclose wherein the beam comprises at least one horizontal roller sheave.
However, in an alternate embodiment depicted in Figures 8 and 9, Riblett teaches at least one horizontal roller sheave (horizontal roller 100A; figs. 8 and 9). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to configure the retractable sheave system such that the beam comprises at least one horizontal roller sheave in order to ensure that the section of tape between the brake system and the beam is untwisted (see Riblett, col. 3, lines 51-59).
Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADY W FRAZIER/Examiner, Art Unit 3647